Citation Nr: 0707994	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-24 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for a lumbosacral spine disability and for a cervical spine 
disability.  

The Board remanded the case to the RO for further development 
in September 2005.  The case is once again before the Board 
for review.

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's degenerative disc disease with spurring of the 
lumbosacral spine is shown to be etiologically related to 
active service.  


CONCLUSION OF LAW

Degenerative disc disease with spurring of the lumbosacral 
spine was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a May 2003 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  In 
light of the Board's favorable decision, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision in the present appeal despite any inadequate notice 
in this regard.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (Timing-of-notice noncompliance was 
nonprejudical where the error did not affect the essential 
fairness of the adjudication.). The RO shall address any 
notice defect regarding disability ratings and effective 
dates when effectuating the award.    

The veteran's service medical records, VA treatment records 
from Northern Indiana Health Care, private treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The record is complete and the case 
is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's August 1975 induction examination did not 
reflect any back problems.  Service medical records show that 
the veteran injured his back on July 1976 when he fell off an 
8 to 10 foot high antenna.  He was diagnosed with lumbosacral 
sprain.  Service medical records, to include an August 1976 
separation examination, did not reflect any further 
complaints relating to the back.

Private Treatment Records from Marion General Hospital and 
Dr. W.J.G. from March 2003 to May 2003 show that the veteran 
was diagnosed with mild to moderate degenerative changes of 
the lumbosacral spine in March 2003.  The veteran was seen in 
April 2003 by Dr. W.J.G. for chronic low back pain with 
radiculopathy.  The veteran noted that his back problem was 
due to an on-the-job injury occurring in June 2002.  The 
veteran reported that he fell backwards at work with a 
picture tube, landing on his back and tailbone.  He was given 
about 5 weeks off and then returned to work.  The veteran 
reported that he was treated with physical therapy, but felt 
that he had never been able to get back to work in a normal 
sense.   

During the June 2003 VA examination, the veteran was assessed 
with degenerative changes of the lumbosacral spine.  The 
examiner did not provide an opinion as to etiology during the 
June 2003 VA examination.  

VA treatment reports from April 2003 to October 2005 reflect 
continuing treatment for chronic low back pain, which the 
veteran reported as being due to an in-service injury.  
September 2003 treatment reports also note that the veteran 
was in an August 2003 auto accident, and that he had back 
pain since that time.    

The Board remanded the case for a VA examination in September 
2005 for a clarifying opinion as to the etiology of the 
veteran's current lumbosacral spine disability.  A VA 
examination was completed in October 2005.  The examiner 
stated that he reviewed the claims file.  The veteran 
reported being seen in service for back pain, and reported 
having gradually increasing lower back pain since service.  
The veteran was diagnosed with strain of the lumbosacral 
spine occurring in July 1976, chronic pain in the lumbosacral 
spine, and degenerative disc disease and spurring of the 
lumbar spine.  The examiner stated that it was as likely as 
not that the veteran's in-service injury of the lower back 
was causing his current problem with chronic pain and 
degenerative disc disease.  The examiner stated that the 
veteran was seen in service, that after he was released, he 
had multiple consultations, and that he was seen for moderate 
to severe pain in the lumbosacral spine at that time.  The 
Board notes that the October 2005 VA examiner failed to 
address the veteran's post-service back injuries.  However, 
the examiner indicated that he based his opinion on 
examination and a review of the medical record.  

Service medical records document an in-service back injury.  
The veteran has a currently diagnosed lumbosacral spine 
disability, to include degenerative disc disease.  Finally, 
the October 2005 VA examination shows that it is as likely as 
not that the veteran's current degenerative disc disease with 
spurring of the lumbosacral spine was related to his in-
service back injury.  Thus, Board finds that service 
connection for a lumbosacral spine disability is warranted.  

C.  Conclusion

The veteran has been diagnosed with a lumbosacral spine 
disability, service medical records reflect a back injury in 
service, and a VA examiner stated that it was more likely 
than not that the veteran's current lumbosacral spine 
disability was related to service after reviewing the entire 
evidentiary record including service medical records and 
post-service records.  Therefore, the Board concludes that 
the evidence supports a finding that the veteran has a 
lumbosacral spine disability etiologically related to active 
service.  


ORDER

Service connection for degenerative disc disease with 
spurring of the lumbosacral spine is granted.


REMAND

The Board remanded the case in September 2005 for a 
clarifying VA opinion to determine the etiology of any 
lumbosacral spine disability and cervical spine disability 
that may be present.  The remand order directed that the VA 
examiner should offer an opinion as to whether it is at least 
as likely as not that the veteran's degenerative changes of 
the lumbosacral spine and cervical spine are etiologically 
related to his symptomatology in service or are otherwise 
related to any incident of the veteran's military service.  A 
complete rationale was to be provided for any opinion 
rendered. 

Although the October 2005 VA examination addressed the 
etiology of the veteran's lumbosacral spine disability, the 
examiner did not address the etiology of any cervical spine 
disability.  Therefore, the Board finds that another remand 
is necessary in order to comply with the September 2005 Board 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include the veteran's service medical 
records and VA treatment records, and 
private treatment records from Marion 
General Hospital and Dr. W.J.G. from 
March 2003 to May 2003.  The examiner 
should state whether it is at least as 
likely as not that any currently 
diagnosed cervical spine disability was 
incurred in or aggravated by service.  
The examiner should specifically address 
pertinent findings from the record, and 
should include rationale for all opinions 
expressed.  

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


